FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 10, 2021

                                        No. 04-21-00242-CV

              ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                                   Appellants

                                                v.

                                           CPS ENERGY,
                                             Appellee

                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021-CI-04574
                         Honorable Solomon Casseb, III, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On November 5, 2021, non-resident attorney M. Viola So filed an unopposed motion
seeking pro hac vice admission to this court to represent appellee in this appeal. After
consideration, we GRANT the motion.


           It is so ORDERED November 10, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT